Case 6:20-cr-00097-JCB-JDL Document 189 Filed 05/10/21 Page 1 of 2 PageID #: 479



                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

UNITED STATES OF AMERICA


v.                                                                   6:20-CR-00097-JCB

SHANE EDWARD DISPENNETT,
Defendant



                          NOTICE OF UNAVAILABILITY OF COUNSEL

             The undersigned counsel will be unavailable due to a prepaid family vacation and

     respectfully requests that no hearing or trial be scheduled from June 11, 2021 through

     June 21, 2021.

             WHEREFORE, the undersigned respectfully prays this Honorable Court schedule no

     hearing or trial in this matter during the above time period.


                                                 Respectfully Submitted,


                                                 /s/

                                                 CHAD MORGAN
                                                 Texas State Bar Number: 24046475
                                                 THE LAW OFFICE OF CHAD MORGAN, P.C.
                                                 109 S. Mount Street
                                                 FAIRFIELD, TX 75840
                                                 Telephone: (903) 389-3244
                                                 Fax: (888) 316-0565
                                                 E-mail: chad@lawofficeofchadmorgan.com
                                                 Attorney for Shane Edward Dispennett
Case 6:20-cr-00097-JCB-JDL Document 189 Filed 05/10/21 Page 2 of 2 PageID #: 480




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing motion was

    delivered via ECF filing to Assistant United States Attorney Ryan Locker on May 10, 2021.




                                         /s/


                                         CHAD MORGAN
